Citation Nr: 0907159	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
September 1980 and from September 1986 to February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

In September 2008, the veteran testified at a travel board 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.

In March 2006, the veteran filed a claim for increased 
evaluation for esophageal reflux disease with hiatal hernia.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case.  Although the Board 
sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claim so that she is afforded every possible consideration.

The veteran contends that her hysterectomy is attributable to 
her active military service.  Specifically, the veteran 
testified during her September 2008 travel board hearing that 
she was told by an Army doctor early in her military career 
that her fallopian tubes were blocked and that she would 
never be able to get pregnant.  The veteran also testified 
that in her service treatment records were no fewer than 87 
separate instances where she complained of bleeding in 
between periods, bleeding after intercourse, painful 
intercourse, infections, and groin tenderness.  

Review of the veteran's service treatment records reflect 
complaints and treatment for irregular periods, pain during 
and bleeding after intercourse, vaginal dryness and itching, 
and infertility.  There are also references to a full term 
pregnancy (female born in September 1970) and a cone biopsy 
in 1973, prior to the veteran entering service.

After discharge from service, post service medical records 
show that the veteran underwent a total abdominal 
hysterectomy in March 2003.  Postoperative diagnoses included 
ovarian cyst, probable endometrioma, endometrial hyperplasia, 
abnormal uterine bleeding, and pelvic discomfort.  Final 
pathologic diagnoses included fibrovascular adhesions, 
complex hyperplasia with atypia, leiomyomas, and 
endometriosis.

In January 2005, a VA examiner, Dr. J.A.G., was asked to 
provide an opinion as to whether the veteran's hysterectomy 
was related to her military service.  In February 2005, after 
a review of the veteran's claims file, Dr. J.A.G. stated that 
she had not been given the operative record to review and 
there was no diagnosis stated in the few records regarding 
the surgery.  In addition, Dr. J.A.G. stated that there was 
no evidence for a diagnosis of endometriosis anywhere in the 
veteran's chart.

In this regard, relevant records have since been obtained 
since the February 2005 opinion, including the March 2003 
Operative Report.  

In support of her claim, the veteran has submitted two 
independent medical opinions.  

A March 2006 statement authored by Dr. M.F.P, in pertinent 
part, states that the veteran initially presented in March 
2003 with complaints of perimenopausal bleeding. left ovarian 
mass, and a possibly abnormal pap smear.  On March 28, 2003, 
the veteran underwent a laparoscopy that revealed dense 
pelvic and abdominal adhesions.  Because of these findings, a 
total abdominal hysterectomy with a bilateral salpingo-
oophorectomy was performed, and subsequent pathological 
findings were consistent with left endometrioma, diffuse 
fibrovascular adhesions and multiple leiomyomas.  Dr. M.F.P. 
opined that all of the conditions noted were most likely 
present for quite some time prior to the veteran's 
presentation at his office and could tend to lend themselves 
to cause chronic symptoms until appropriately treated. 

A March 2006 statement authored by Dr. D.L.S., in pertinent 
part, states that the veteran underwent a laparoscopy with 
lyses of adhesions followed by laparotomy and total abdominal 
hysterectomy with bilateral salpingo-oophorectomy secondary 
to endometriosis in March 2003.  Dr. D.L.S. opined that he 
believed it was more likely than not that this condition did 
not develop over a short period of time and probably was in 
the process of development during her reproductive years.  
Dr. D.L.S. stated that he would support that this condition 
likely was present more than one year prior to her surgical 
procedure.  

Because the medical opinions of Dr. M.F.P. and D.L.S. appear 
to contradict Dr. J.A.G.'s opinion and because relevant 
medical records have been associated with the claims file 
since Dr. J.A.G.'s medical opinion was rendered, it is the 
Board's opinion that an additional medical opinion should be 
solicited with respect to whether or not the veteran's the 
veteran's hysterectomy is related to her military service.   

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
Dr. J.D, who rendered a medical opinion 
regarding whether the veteran's post-
service hysterectomy is related to her 
in-service gynecological complaints (or 
another physician if Dr. J.D. is no 
longer available).  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  The examiner should render an 
opinion as to whether or not the 
veteran's gynecological symptoms during 
service lead to a chronic gynecological 
condition that ultimately led to the 
veteran's hysterectomy.  The examiner 
should provide a rationale for this 
opinion.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




